PD-1675-15

                              NO.WR-84,208-01


                                   IN THE


                          COURT OF CRIMINAL APPEALS
                                                             RECEIVED IN
                                AUSTIN,TEXAS
                                                      COURT OF CRIMINAL APPEALS


                                 JOSE GARZA
                                                             DEC 212015
                                        V.

                             THE STATE OF TEXAS

                                                          Abel Acosta, Clerk

                       From Appeal No.l4-12-00925-CR
                       Trial Cause No.l325799-A--~                   FILED (N
                               Harris County                 COURT OF CRIMINAL APPEALS
                                                                             1   o   o   --*->
                                                                      -•-'       t. u    L ,.

                     MOTION TO EXTEND TIME TO FILE PRO SE

                       PETITION FOR DISCETIONARY REVIEW          Abel Acosta, Clerk

TO THE.HONORABLE JUDGE OF SAID COURT:

    Jose Garza Appellant,respectfully requests that the Court grant his moti

on to extend time to file his petition for discretionary review. In^support of

said motion,Appellant would show unto the Court the following:

                                        I.

     The Petitioner was convicted in the 177th District Court of Harris Goun-iv
tyjTexas of the offense of possession of a controlled substance in Cause No.
1325799,Styled State of Texas vs. Jose Garza. The Petitioner appealed to the
Court of Appeals,Fourteenth Court Supreme Judicial District. The case affirmed
on March 27,2014.

                                        II.

     The present deadline for filing the Petition for Discretionary Review is
January 16,2016. The Petitioner has not requested any extension prior to this
request.
                                            III.

      On the 16th day of December 2015,Petitioner has submitted a Motion for En
Banc Consideration.

                                            IV.


      Appellant is requesting an extension of time so that the Appellant may
file a pro se Petition for Discretionary Review. An extension of time.is nece=
ssary so that the Appelant, who is not an attorney, may familialize himself .1
with the rules governing the filing of a petition for discretionary review,ad-
quately research his case,and draft his own PDR. This motion is not made for
the purpose of delay.
     Wherefore,Premises Considered,Appellant prays that this Honorable Court
grant this requested extension of time to file the Appellant's Petition for I.i
Discretionary Review in the above cause and extend the time for filing the pe
tition until March 16,2016 (60 days).
                                                           Jose Garza

                                                           Petitijorier,pro se
                                                           Texas Department of CrimiiBl Justice
                                                           Hu^ies Unit
                                                           TDCJ# 1813274
                                                           (jcitesvLl.lfi,Texas 76597


                                  CERTIFICATE^OF SERVICE

       I do hereby certify that a copy of the foregoing instrument was this the
day served on counsel for the State:by mailing same to the following parties
on this the 16th day of December 2016:

Harris County District Attorney's Office           State Prosecuting Attorney
Appellant Division                                 P.O. Box 12405
1201 Franklin,Suite 600                            Austin,Texas 78711
Hauston,Texas 77002

                                                                                _-ja/W/5
                                                              Petitkner,pro se